                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 CYNTHIA FLEMING CHESNUT,                     )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )   CIVIL ACTION NO. 5:18-CV-404 (MTT)
                                              )
                                              )
 CC SERVICES, INC.                            )
                                              )
               Defendant.                     )
                                              )

                                          ORDER

       On September 12, 2019, the Court entered its Order dismissing Plaintiff Cynthia

Fleming Chesnut’s failure-to-accommodate claim because she failed to exhaust her

administrative remedies. Doc. 45. Thereafter, Defendant CC Services, Inc. moved for

attorneys’ fees allegedly incurred (the Defendant provided no evidence of its attorneys’

fees) in securing the dismissal of Chesnut’s failure-to-accommodate claim. Doc. 50.

Then, on October 14, Chesnut moved for entry of final judgment so that she could

pursue an appeal of the Court’s ruling dismissing her failure-to-accommodate claim; she

also moved for an entry of a stay while she pursued that appeal. Doc. 51. The

following day, the Court put an end to all of this, informing the parties that it would enter

an order denying both motions and instructing the parties to “get on with the case.”

Doc. 52. This is that order.

       To a point, the Court understands the Defendant’s frustration. As made clear in

its order granting the Defendant’s motion to dismiss, few facts and no persuasive law

supported Chesnut’s effort to salvage her failure-to-accommodate claim. Doc. 45. The
Court need not repeat that discussion. But one additional point needs to be made. It

appears that Chesnut’s lawyers, and, to a lesser degree, the Defendant’s lawyers, did

not understand the appropriate standard of review. All appeared to think a motion to

dismiss for failure to exhaust is subject to a Rule 12(b)(6) Iqbal/Twombly standard of

review; it is not. 1 Doc. 45 at 4 (citing Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th Cir.

2008)). Nonetheless, consistent with the appropriate standard of review, first Chesnut

and then the Defendant submitted, without objection, facts outside the pleadings for the

Court to consider. See generally Docs. 30-1; 30-2; 31-1; 31-2; 31-3; 31-4; 31-5; 31-6;

34. Yet, Chesnut, in support of what she apparently thought was a critical argument,

wrote in her brief that she would (presumably when she thought the time was right)

present evidence that she told the EEOC over the telephone of the Defendant’s denial

of her request for an accommodation. Doc. 30 at 3. Of course, the appropriate time to

get that evidence in the record was when she responded to the Defendant’s motion to

dismiss. She never did, although she did provide copies of her EEOC charge and email

correspondence with her EEOC investigator. Docs. 30-1; 30-2. As the Court noted in

its Order, even had that evidence been in the record, it would have been of no

consequence. Doc. 45 at 5 n.5. But then, in her surreply to the motion to partially

dismiss, Chesnut, for the first time, takes exception to the Court’s consideration of

matters outside the pleadings notwithstanding the fact that she herself submitted

evidence and did not object to the Defendant’s evidence. Doc. 34 at 9 (citing an




1 Also notable is the fact that neither the complaint nor the amended complaint alleged facts supporting

Chesnut’s conclusory allegation that she exhausted her administrative remedies. See generally Docs. 1;
24. Consequently, she may not have even survived a Rule 12(b)(6) motion to dismiss. Of course, the
Court would have allowed her to again amend her complaint if she had facts tending to show she had
exhausted.

                                                  -2-
Eleventh Circuit case regarding a motion to dismiss appropriately brought under the

Rule 12(b)(6) standard, not the failure-to-exhaust standard 2); see also Docs. 30-1; 30-2.

Arguably, that lends support to the Defendant’s belief that Chesnut’s lawyers have

advanced frivolous arguments.

        All that said, Chesnut’s arguments were not entirely frivolous. The Court factors

into this conclusion Chesnut’s pro se status during her dealings with the EEOC and

when she filed her complaint. While that does not excuse her failure to exhaust, the

Court can appreciate her attorneys’ efforts to revive a claim that might have been

preserved if Chesnut had the benefit of sound legal advice. Moreover, as noted, the

Defendant, perhaps following the lead of Chesnut, provides no evidence to support an

award of attorneys’ fees. See Duckworth v. Whisenant, 97 F.3d 1393, 1396-97 (11th

Cir. 1996); Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th

Cir. 1988); Blum v. Stenson, 465 U.S. 886, 895 (1984).

        Chesnut’s motion for entry of final judgment is not a close call. And as the Court

must say again, her argument that she exhausted her failure-to-accommodate claim

had scant factual or legal support. Certainly, there is no basis for either a piecemeal

appeal or a stay of what the Court assumes is her stronger claim. Neither her interests

nor the interests of judicial economy will be served by the entry of final judgment.

        Accordingly, both motions (Docs. 50; 51) are DENIED. Once again, the Court

urges the parties to get on with the case.




2 As stated in its previous order, “‘it is proper for a judge to consider facts outside of the pleadings and to

resolve factual disputes so long as the factual disputes do not decide the merits and the parties have
sufficient opportunity to develop a record’” in motions regarding exhaustion of nonjudicial remedies with
the EEOC. Tillery v. U.S. Dep’t of Homeland Sec., 402 Fed. App’x 421, 424 (11th Cir. 2010) (quoting
Bryant v. Rich, 530 F.3d 1368, 1376 (11th Cir. 2008)).

                                                     -3-
SO ORDERED, this 21st day of October, 2019.

                              S/ Marc T. Treadwell
                              MARC T. TREADWELL, JUDGE
                              UNITED STATES DISTRICT COURT




                                -4-
